Title: To George Washington from Major General John Sullivan, 2 September 1778
From: Sullivan, John
To: Washington, George


          
            Dear General
            Head Quarters Providence Septr 2d ⟨1778⟩
          
          I am informed by Genl He[a]th & the Council of B⟨os⟩ton that an English fleet
            has anchord off the Harbour of Boston & from the accounts you gave me of Lord
            Howes Fleet suppose it to be the same sent in to block up Count Destiang that the
            Reinforcement detachd to the Relief of Rhode-Island might meet with no Interruption in
            its passage—What seems to give credibility to the
            Supposition is, that the Reinforcement has actually arrivd. I have the honor to be Sir,
            with the most exalted Esteem Yr Excellencys, very hble Servt
          
            Jno. Sullivan
          
        